DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/04/2021. As directed by the amendment: Claim 11 has been amended, claims 2, 4-8, and 12 have been cancelled, and no claims have been added. Thus, claims 1, 3, 9-11, and 13-23 are presently pending in the application.

Response to Arguments
Applicant’s amendments to claim 11 have been considered and overcome the previous rejection. Claims 1, 3, 9-11, and 13-23 are now allowable

Allowable Subject Matter
Claims 1, 3, 9-11, and 13-23 are allowable, the following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 11 are allowed  because the prior art of record fails to disclose either singly or in combination the claimed medical pump device and a single strain gauge comprising two conductive strips attached to an outer surface of a hollow membrane and an electrical conductive connection extending between the strips.
The closest prior art Avent (WO 2017/106408).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/T.I./            Examiner, Art Unit 3783                     
                                                                                                                                                                       /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783